— Stephens J.

By the Court.

delivering the opinion
[1.] It is a clear case, that an administrator is not entitled, at least not as a matter of right, to commissions on property *34turned over by him to a distributee, for this case is expressly excepted hom the statute fixing commissions.
[2.] But while we express the .above opinion, we protest against its being drawn into a precedent authorizing this Court to entertain ex parte cases, for the statute organizing the Court, makes no provision for such cases. But as in this case, the effect is the same, whether we affirm the judgment or dismiss the case, we affirm the judgment.
Judgment affirmed.